EXAMINER’S COMMENTS
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 12/29/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10,479,043, 9,981,441, 9,346,236, and 8,771,579 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In paragraph [0001], --now US Patent 10,882,270,-- has been added after “October 12, 2019,”, --now US Patent  10,479,043—has been added after “May 3, 2018,”, --now US Patent 9,981,441,-- has been added after “April 14, 2016”, --now US Patent 9,346,236,” has been added after “May 6, 2014”, and –now US Patent 8,771,579—has been added after “October 13, 2013”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or clearly suggest a method of making a longitudinally corrugated web using opposing sets of at least partially interlaced flute forming bars, wherein some of the bars have a variable tangent configuration such that the converge in a cross machine direction to form longitudinal corrugations. A variable tangent configuration means that a tangent to the bars at various locations along their length change as described in the specification[0016], i.e. the bars have a curve of some sort as that is the only way to have a change in tangent along the length.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/Primary Examiner, Art Unit 1746